DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 6/3/2022.
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive.
With regard to the arguments on pages 12-13 directed towards the 102 rejections in view of Gupta (US 2002/0060635),
Applicant argues that Gupta does not have a minimum and maximum boundary voltage because Gupta discloses that it is unlimited in the range between the maximum and minimum signal that can be measured.  The Examiner respectfully disagrees.  First, the Examiner respectfully notes that applicant is claiming that the front end signal has portions outsides a minimum and maximum boundary voltage, but applicant does not define what this boundary voltage is in the claim.  As such, any voltage within the detectable range of Gupta can be selected, but where this voltage is less than any maximum and greater than any minimum voltage value within the range.  When the detected signal exceeds this boundary voltage, Gupta discloses the claim features.  Furthermore, while Gupta discloses the range is unlimited, Gupta nevertheless also discloses a maximum and minimum value that can be detected (see paragraph [0060]).  This is acknowledged by applicant where applicant states that the unlimited range is between the maximum and minimum signal that can be measured.  Claims 7 and 15 are apparatus claims, and are therefore directed towards what the device is configured and thus capable of doing, and not the actual use of the device.  Regardless of the detectable range, it is reasonable that the SQUID sensor configuration could, during its normal use and operation, be detecting a magnetic field due to an input current that includes values outside of the accurate detection range of the sensor. The front end signal would therefore reasonably include a portion outside of any accurate detectable range by the full system.  As such, the Examiner respectfully disagrees.
On pages 12-13, applicant argues that Gupta does not have an analog front end coupled to a back end AGC which scales the first end analog signal.  The Examiner respectfully disagrees as the claims do not require the argued feature.  Claim 7, for example, requires that the back end includes an AGC that is configured to, and thus capable of, scaling the first end signal.  While Gupta does not expressly disclose the use of an AGC, applicant explains that, in paragraphs [0006] and [0009] of the instant application, were known to be used to control the dynamic range of a system, to avoid distortion in a system.  As such, the combination of Gupta in view of applicant’s admitted prior art discloses this claim feature.  
On page 13, applicant argues that Gupta is not configured to produce a decoupled signal or to communicate a decoupled signal that is linearly proportional to the sensed fields relative to an AGC to a signal processing back end.  The Examiner respectfully disagrees.  First, applicant does not limit what can be considered a decoupled signal in that, for example, applicant does not explain from what the signal is decoupled. Gupta discloses the claimed linearization circuitry that is configured to produce a decoupled dynamic range module output signal having a voltage that is linearly proportional to strength of the magnetic fields sensed by the SQUID (Figures 10,11,18), (Paragraphs [0070],[0121],[0122],[0123, [0124] / note Gupta in one instance is essentially using digitized feedback to null the flux through the pickup loop which is essentially a digital version of applicant’s linearization circuitry  - Note lines 41-43 of column 3 of US 7,323,869 that discusses this feature, and further discloses the use of a feedback loop which would also reasonably perform this function).  Nulling the flux through the pickup loop is a form of decoupling the loop’s signal from an external magnetic field.  This signal would be linearized before any back end processing where the AGC would be located, and thus would be prior to being scaled by the AGC.  Furthermore, the AGC would necessarily need to be added after the feedback loop / linearization module because the point of the feedback loop is to cancel any detected magnetic field.  If the AGC performed a scaling before the signal was sent to the feedback loop, then it would not be the same signal as was received and thus would not be able to properly perform any nulling at the pickup coil.  As such, a person of ordinary skill in the art would have known that the AGC must be added after the linearization module.  As such, the Examiner respectfully disagrees.
With regard to the arguments on page 14,
The Examiner respectfully disagrees that the prior art does not disclose the claim features and directs applicant’s attention to the above response and the rejection found below.
Applicant argues that Gupta discloses a digital output and expressly teaches away from an analog output.  The Examiner respectfully disagrees as nothing in Gupta teaches away from an analog output, and applicant has not provided an explanation as to why Gupta teaches away or does not include an analog output.  Gupta, like applicant, uses a SQUID sensor that would provide an analog output.  While the system may digitize this signal, no teaching away is present as Gupta merely digitizes the analog signal initially received by the SQUID sensor. 
Applicant then argues that Penanen (US 7,323,869) expressly teaches away from the digital approach of Gupta as being inadequate with regard to slew and dynamic range.  The Examiner respectfully disagrees. Penanen does describe a specific portion of Gupta, namely the feedback approach utilized by Gupta, and explain that this approach still limits both slew rates and dynamic range.  However, stating that an approach limits slew rates and dynamic range, and then describing a system that would be “more advantageously” as is done on lines 47-54 of column 3, is not a teaching away because it does not state that it is not desirable to use the approach of Gupta.  In fact, Penanen reasonably implies that the disclosure of Gupta is advantageous, but that Penanen’s approach is more advantageous.  Penanen therefore does not reasonably disparage the disclosure of Gupta as it does not state that it does not work or is undesirable.  Instead, Penanen is merely disclosing a better or more advantageous approach to feedback.  That stated, the very feature that the Examiner is relying upon from Penanen is the improvement that Penanen discloses over Gupta. Meaning, no teaching away could exist because the very feature that Penanen says is better than the approach used by Gupta is being taught in the combination. Specifically, the manner in which the feedback is implemented is being relied upon, and this is Penanen’s improved with regard to the feature noted in the Gupta reference.  That stated, the Examiner respectfully notes that this reference is not being relied upon in the rejection found below.  As such, the Examiner respectfully disagrees.
Claim Objections
Claims 14 and 18 are objected to because of the following informalities:  
As to Claims 14 and 18,
The phrase “signal processing back end” on line 1 of the last paragraph lacks proper antecedent basis as a signal processing back end has already been recited.  It is suggested to state “the signal processing back end.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 7 and 15,
The phrase “the decoupled signal being within the minimum and maximum boundary voltage, the decoupled signal including the portions of the front end signal that extended beyond the minimum and maximum boundary voltage prior to scaling by the AGC” on lines 6-12 of page 2 of Claim 7 and lines 30-36 of Claim 15 lacks proper written description.  Applicant has amended Claims 7 and 15 to now initially recite that the decoupled signal is within the minimum and maximum boundary, thus reasonably meaning that the entire signal is within these boundaries, but then recites that the decoupled signal has portions outside of these boundaries.  Essentially, applicant is initially recites that the linearization circuitry produces a decoupled signal that is within the maximum and minimum boundaries, but then claims that the same signal has portions outside these boundaries.  Both conditions cannot exist, and the signal generated by the linearization module either does or does not have portions outside the maximum and minimum boundaries.  The Examiner acknowledges that applicant states that the portions outside the boundaries are present prior to scaling by the AGC, and that applicant may intend to describe the signal during different periods of time, but the issue here is that the decoupled signal is the signal that is produced by the linearization circuitry and no time periods are claimed.  This signal, upon exiting the linearization circuitry, cannot both be within the maximum and minimum boundaries, but then also have portions outside these boundaries.  As such, this phrase lacks proper written description because applicant is reciting a signal that both is and is not within the claimed maximum and minimum boundaries, but applicant does not explain how a signal can meet both requirements. 
As to Claim 19,
The phrase “said decoupled signal being within the minimum and maximum boundary voltage, said decoupled signal including the portions of the RFFE signal that extended beyond the minimum and maximum boundary voltage prior to scaling by the AGC” on the last five lines lacks proper written description.  Applicant recites that the decoupled signal is within the minimum and maximum boundary, thus reasonably meaning that the entire signal is within these boundaries, but then recites that the decoupled signal has portions outside of these boundaries.  Essentially, applicant is initially recites that the linearization circuitry produces a decoupled signal that is within the maximum and minimum boundaries, but then claims that the same signal has portions outside these boundaries.  Both conditions cannot exist, and the signal generated by the linearization module either does or does not have portions outside the maximum and minimum boundaries.  The Examiner acknowledges that applicant states that the portions outside the boundaries are present prior to scaling by the AGC, and that applicant may intend to describe the signal during different periods of time, but the issue here is that the decoupled signal is the signal that is produced by the linearization circuitry and no time periods are claimed.  This signal, upon exiting the linearization circuitry, cannot both be within the maximum and minimum boundaries, but then also have portions outside these boundaries.  As such, this phrase lacks proper written description because applicant is reciting a signal that both is and is not within the claimed maximum and minimum boundaries, but applicant does not explain how a signal can meet both requirements. 
As to Claim 23,
The phrase “the signal processing back end of the dynamic range module” on lines 4-5 introduces new matter. As seen in Figure 7 for example, the signal processing back end (150) is distinct from the dynamic range module (200).  Applicant does not originally disclose that the back end is part of the dynamic range module, and the above feature therefore introduces new matter.  
As to Claims 8-12, 14, 16-18, and 20-23,
These claims stand rejected for reciting and incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 7 and 15,
The phrase “said decoupled signal being within the minimum and maximum boundary voltage, said decoupled signal including the portions of the front end signal that extended beyond the minimum and maximum boundary voltage prior to scaling by the AGC” on lines 6-12 of page 2 of Claim 7 and lines 30-36 of Claim 15 is indefinite.  Applicant has amended Claims 7 and 15 to now initially recite that the decoupled signal is within the minimum and maximum boundary, thus reasonably meaning that the entire signal is within these boundaries, but then recites that the decoupled signal has portions outside of these boundaries.  Essentially, applicant is initially recites that the linearization circuitry produces a decoupled signal that is within the maximum and minimum boundaries, but then claims that the same signal has portions outside these boundaries.  Both conditions cannot exist, and the signal generated by the linearization module either does or does not have portions outside the maximum and minimum boundaries.  The Examiner acknowledges that applicant states that the portions outside the boundaries are present prior to scaling by the AGC, and that applicant may intend to describe the signal during different periods of time, but the issue here is that the decoupled signal is the signal that is produced by the linearization circuitry and no time periods are claimed.  This signal, upon exiting the linearization circuitry, cannot both be within the maximum and minimum boundaries, but then also have portions outside these boundaries.  As such, this phrase is indefinite because it is unclear whether or not the signal is within the maximum and minimum boundaries, or is not because it has portions outside these boundaries, and where both conditions cannot exist.
As to Claim 19,
The phrase “said decoupled signal being within the minimum and maximum boundary voltage, said decoupled signal including the portions of the RFFE signal that extended beyond the minimum and maximum boundary voltage prior to scaling by the AGC” on the last five lines is indefinite. Applicant recites that the decoupled signal is within the minimum and maximum boundary, thus reasonably meaning that the entire signal is within these boundaries, but then recites that the decoupled signal has portions outside of these boundaries.  Essentially, applicant is initially recites that the linearization circuitry produces a decoupled signal that is within the maximum and minimum boundaries, but then claims that the same signal has portions outside these boundaries.  Both conditions cannot exist, and the signal generated by the linearization module either does or does not have portions outside the maximum and minimum boundaries.  The Examiner acknowledges that applicant states that the portions outside the boundaries are present prior to scaling by the AGC, and that applicant may intend to describe the signal during different periods of time, but the issue here is that the decoupled signal is the signal that is produced by the linearization circuitry and no time periods are claimed.  This signal, upon exiting the linearization circuitry, cannot both be within the maximum and minimum boundaries, but then also have portions outside these boundaries.  As such, this phrase is indefinite because it is unclear whether or not the signal is within the maximum and minimum boundaries, or is not because it has portions outside these boundaries, and where both conditions cannot exist.
As to Claim 23,
The phrase “the signal processing back end of the dynamic range module” on lines 4-5 is indefinite.  Applicant does not recite that the signal processing back end is part of the dynamic range module, and applicant instead distinctly recites the dynamic range module from the back end in Claim 19.  As such, it is unclear what signal processing back end this phrase is referencing, and it is unclear how this back end is related to the back end recited in Claim 19.
As to Claims 8-12, 14, 16-18, and 20-23,
These claims stand rejected for reciting and incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to Claim 18,
This claim recites the exact same claim language as Claim 14, which from this claim depends.  As such, this claim fails to further limit Claim 14 because it does not recite any new claim feature not previously claimed.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2002/0060635) in view of Applicant’s Admitted Prior Art (AAPA).
As to Claims 7 and 15,
Gupta discloses A transducer system / A signal receiver including an analog front end including a signal carrying conductor configured to conduct an electric signal (front end signal) (Figure 4 / the front end is the device that provides the signal input at 10a), the front end signal having portions outside of a minimum and maximum boundary voltage (note the device that receives the beam current including the external circuitry providing the signal input at 10a, and note that the current that is input into the SQUID sensor as the signal input in Figure 7 would include portions output side the minimum and maximum boundary voltage because 1) voltages can be selected as the boundary voltages for any situation that would cause this feature to occur, and 2) during the normal and ordinary use of the device, a current would reasonable include portions outside the accurate range of the sensor, in light of applicant’s disclosure), (Figures 3, 4, and 7), (Paragraphs [0006],[0055]), and a signal processing back end (130) electrically coupled to the signal carrying conductor of the analog front end (Figure 13), (Paragraph [0014]), a superconducting quantum interference device (SQUID) (SQ1),(SQ2) configured to sense magnetic fields created by the electric signal travelling along the signal carrying conductor (Figures 3, 4, and 7 / note that the SQUID is detecting a magnetic field generated by the signal input), the SQUID further configured to output a non-linear SQUID output signal having a voltage that is periodic with regard to a strength of the magnetic fields sensed (Figures 10,11 / note the periodic nature of the SQUID output and that it is non-linear prior to being linearized by the feedback circuit), the SQUID having a critical temperature (Paragraphs [0131],[0145] / note all  SQUIDS have a critical temperature); a cryogenic system configured to cool the SQUID to or below the critical temperature  (Paragraphs [0131],[0145] / note the SQUID must be cooled to its proper temperature in order to be superconducting); and linearization circuitry (the feedback circuit including the input coil, 101, 102, two-phase SFQ clock)configured to produce a decoupled dynamic range module output signal (decoupled signal), and to communicate the decoupled signal to the signal processing back end (Figure 13 / note the decoupled signal is output to back end (130)), the decoupled signal having a voltage that is linearly proportional to strength of the magnetic fields sensed by the SQUID (Figures 10,11,18), (Paragraphs [0070],[0121],[0122],[0123, [0124] / note Gupta in one instance is essentially using digitized feedback to null the flux through the pickup loop which is essentially a digital version of applicant’s linearization circuitry  - Note lines 41-43 of column 3 of US 7,323,869 that discusses this feature, and further discloses the use of a feedback loop which would also reasonably perform this function),  the decoupled signal including the portions of the front end signal that extended beyond the minimum and maximum boundary voltage (Figure 13 / this is a property of the system in that when the system receives a current including values outside of the maximum and minimum usable range of the SQUID sensor, those values would communicated to the back end).
Gupta does not disclose the signal processing back end including an automatic gain control (AGC) configured to scale the front end signal to be within the minimum and maximum boundary voltage, the decoupled signal being within the minimum and maximum boundary voltage, the decoupled signal including the portions of the front end signal that extended beyond the minimum and maximum boundary voltage prior to scaling by the AGC
AAPA discloses that it is known to use an AGC to scale the front end signal to be within the minimum and maximum boundary voltage, (Paragraphs [0006], [0009]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gupta to include the signal processing back end including an automatic gain control (AGC) configured to scale the front end signal to be within the minimum and maximum boundary voltage, the decoupled signal being within the minimum and maximum boundary voltage, the decoupled signal including the portions of the front end signal that extended beyond the minimum and maximum boundary voltage prior to scaling by the AGC given the above disclosure and teaching of AAPA in order to advantageously prevent a strong received signal from creating distortion (Paragraphs [0006], [0009]).
As to Claim 19,
Gupta discloses A radio frequency signal receiver including an RF front end (RFFE) including a signal carrying conductor (Figure 4 / the RFFE is the device that provides the signal input at 10a), the signal carrying conductor configured to conduct a downmixed RFFE signal (Figure 4 / note the conductor is capable of carrying and is therefore configured to carry a downmixed RFFE signal), the RFFE signal having portions outside of a minimum and maximum boundary voltage (note that the current that is input into the SQUID sensor as the signal input in Figures 4 and 7 would include portions output side the minimum and maximum boundary voltage because 1) voltages can be selected as the boundary voltages for any situation that would cause this feature to occur, and 2) during the normal and ordinary use of the device, a current would reasonable include portions outside the accurate range of the sensor, in light of applicant’s disclosure), (Figures 3, 4, and 7), (Paragraphs [0006],[0055]), and a signal processing back end (130) electrically coupled to the signal carrying conductor of the RFFE (Figure 13), (Paragraph [0014]), and a dynamic range module including  a superconducting quantum interference device (SQUID) (SQ1),(SQ2) configured to sense magnetic fields created by the RFFE signal travelling along the signal carrying conductor (Figures 3, 4, and 7 / note that the SQUID is detecting a magnetic field generated by the signal input), the SQUID further configured to output a non-linear SQUID output signal having a voltage that is periodic with regard to a strength of the magnetic fields sensed (Figures 10,11 / note the periodic nature of the SQUID output and that it is non-linear prior to being linearized by the feedback circuit), the SQUID having a critical temperature (Paragraphs [0131],[0145] / note all  SQUIDS have a critical temperature); a cryogenic system configured to cool the SQUID to or below the critical temperature  (Paragraphs [0131],[0145] / note the SQUID must be cooled to its proper temperature in order to be superconducting); and linearization circuitry (the feedback circuit including the input coil, 101, 102, two-phase SFQ clock) configured to produce a decoupled dynamic range module output signal (decoupled signal), and to communicate the decoupled signal to the signal processing back end (Figure 13 / note the decoupled signal is output to back end (130)), the decoupled signal having a voltage that is linearly proportional to strength of the magnetic fields sensed by the SQUID (Figures 10,11,18), (Paragraphs [0070],[0121],[0122],[0123, [0124] / note Gupta in one instance is essentially using digitized feedback to null the flux through the pickup loop which is essentially a digital version of applicant’s linearization circuitry  - Note lines 41-43 of column 3 of US 7,323,869 that discusses this feature, and further discloses the use of a feedback loop which would also reasonably perform this function),  the decoupled signal including the portions of the front end signal that extended beyond the minimum and maximum boundary voltage (Figure 13 / this is a property of the system in that when the system receives a current including values outside of the maximum and minimum usable range of the SQUID sensor, those values would communicated to the back end).
Gupta does not disclose the signal processing back end including an automatic gain control (AGC) configured to scale the RFFE signal to be within the minimum and maximum boundary voltage, the decoupled signal being within the minimum and maximum boundary voltage, the decoupled signal including the portions of the RFFE signal that extended beyond the minimum and maximum boundary voltage prior to scaling by the AGC.
AAPA discloses that it is known to use an AGC to scale the front end signal / RFFE signal to be within the minimum and maximum boundary voltage, (Paragraphs [0006], [0009]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gupta to include the signal processing back end including an automatic gain control (AGC) configured to scale the RFFE signal to be within the minimum and maximum boundary voltage, the decoupled signal being within the minimum and maximum boundary voltage, the decoupled signal including the portions of the RFFE signal that extended beyond the minimum and maximum boundary voltage prior to scaling by the AG given the above disclosure and teaching of AAPA in order to advantageously prevent a strong received signal from creating distortion (Paragraphs [0006], [0009]).
As to Claims 8, 16, and 20,
Gupta discloses wherein the linearization circuitry includes a feedback loop configured to convert the non-linear SQUID output signal into a linear output signal via a magnetic field generator configured to generate a counteracting magnetic flux opposite the magnetic fields sensed by the SQUID (Paragraphs [0070],[0073], note the feedback loop), and an engage/disengage switch configured to reset the feedback loop (Paragraph [0070] / note the clock controller functions as a switch when it switches, alternatively, the two channels of coarse and fine resolution, and in doing so, resets the feedback loop to another mode of operation).
As to Claims 9 and 21,
Gupta discloses wherein the engage/disengage switch of the linearization circuitry is configured to reset the feedback loop at a predetermined rate (Paragraph [0070] / note the rate will be the rate defined by the clock controller).
 As to Claims 10, 17, and 22,
Gupta discloses the engage/disengage switch is configured to reset the feedback loop when the decoupled signal is within a predetermined proximity of the minimum and maximum boundary voltage (Figures 3, 3A, 4, and 13 / applicant does not define the predetermined proximity, and as such, whatever voltage the decoupled signal is at when the reset from course to fine or fine to course occurs can be stated to be the predetermined proximity).
As to Claim 11,
Gupta discloses the analog front end includes an antenna configured receive electromagnetic signals and convert said electromagnetic signals into the electric signal (Figure 4 / note the external pick-up loop as the antenna).
As to Claim 12,
Gupta discloses a transmitter; and wherein the antenna can receive electromagnetic signals transmitted by the transmitter (Figure 4 / note the device that generates the signal input is the transmitter and that the antenna is capable of receiving electromagnetic signals transmitted by the transmitter).
As to Claims 14 and 18,
Gupta in view of AAPA discloses signal processing back end is configured to use the front end signal scaled to be within the minimum and maximum boundary voltage to reconstruct the decoupled signal communicated from the linearization circuitry to the signal processing back end (Paragraph [0110]).
As to Claim 23,
Gupta in view of AAPA discloses the signal processing back end is configured to use the RFFE signal scaled to be within the minimum and maximum boundary voltage to reconstruct the decoupled signal communicated from the linearization circuitry to the signal processing back end of the dynamic range module (Paragraph [0110]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858